Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, US 4,116,235 to Fuhr is the closest prior art. Fuhr does not disclose a forward casing configured for moving from a first ready position to a second activated position, where the impulse generator includes a weight which slides within the housing under the force of the mainspring to provide an impulse to the forward casing causing the forward casing to move to the second activated position. 
Regarding independent claim 13, US 4,669,454 to Shamos is the closest prior art. Shamos discloses an inner spring in communication with front and read casings but does not disclose a reset spring disposed through the weight.
Regarding independent claim 14, Fuhr is the closest prior art. Fuhr does not disclose a method of eliciting deep tendon reflex response comprising providing a forward casing capable of moving from a first ready position to a second activated position, and an impulse generator that provides an impulse to the forward casing to activate the forward casing to the second activated position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791